ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing, plaintiff appellant asserts the record is in error in showing the appeal bond was filed on January 23, 1970, and that the bond was in fact filed timely on January 22, 1970.
Plaintiff may seek to correct this alleged error by stipulation or by appropriate proceeding in the trial court; C.C.P. art. 2132. See also art. 2088, subd. (4).
We will pretermit action on plaintiff’s application for rehearing until January 29, 1971, until which time plaintiff may seek to have the record corrected.